Citation Nr: 1243664	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-45 598	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel







INTRODUCTION

The appellant had service in the Michigan Army National Guard from October 1954 to October 1960.  He also had service in the Army Reserve from October 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the appellant's claims of entitlement to service connection for hearing loss and tinnitus.  

In February 2012, the Board remanded the case for evidentiary development.  A supplemental statement of the case (SSOC) was issued in April 2012.  In April 2012, the Board again remanded the case for still further development, including obtaining records from the Michigan Army National Guard as well as affording the appellant a VA examination.  Following the requested development, an SSOC was issued in November 2012.  Given the actions taken, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that, in his substantive appeal, received in October 2010, the appellant requested a personal hearing by videoconference at the Detroit RO.  However, on the day of the hearing, March 7, 2011, he requested that the hearing be cancelled.  38 U.S.C.A. § 20 .704(e) (2012).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


FINDINGS OF FACT

1.  The appellant's hearing loss was not present in service and is not otherwise related to service or to an incident of service origin.  

2.  Tinnitus was first manifested several years after the appellant's periods of active duty for training and is not related to such service.  


CONCLUSIONS OF LAW

1.  The appellant does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).  

2.  The appellant does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2009 and June 2009 from the RO to the appellant, which were issued prior to the RO decision in September 2009.  Those letters informed the appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding VA's duty to assist, the appellant was provided an opportunity to submit additional evidence.  In addition, the RO obtained the appellant's service treatment records (STRs), personnel records, and post-service medical records.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The appellant has been afforded an examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the appellant, examined the appellant, and provided conclusions and explanations necessary to evaluate the claims of service connection.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II.  Background

The evidence of record establishes that the appellant served in the Michigan Army National Guard from October 1954 to October 1960.  This is demonstrated by the National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service in the Army National Guard of Michigan, that is of record.  The form notes the current period of service was from October 1957 to October 1960.  The form also notes that the appellant had an immediate prior period of service from October 1954 to October 1957.  Finally, the form shows that the appellant was reverted to Army Reserve control to complete his remaining service obligation of two years.  There is an Honorable Discharge Certificate of record that documents the appellant's discharge from the Army Reserve in September 1962.  

On the NGB Form 22 referenced above, the appellant's unit was listed in block # 11 of the SF-88, Report of Medical Examination, and block #11 on the SF-89, Report of Medical History, as Battery A, 177th Field Artillery Battalion.  The NGB Form 22 listed the appellant's military occupational specialty (MOS) as a cook's helper.  

Received in April 2009 were records from the Records Management Center (RMC) pertaining to the appellant's retention in the Army Reserve.  He was noted to be in an inactive status.  Among the records was the report of an enlistment examination, conducted in October 1957, which reflects that evaluation of the ears was reported as normal.  Whispered and spoken voice tests revealed scores of 15/15, bilaterally.  The records include a quadrennial physical examination report that was dated in October 1961.  There was no finding of hearing loss or tinnitus on the physical examination and no report of such by the appellant on his history form.  The Board notes that the appellant's hearing was tested by way of the whispered voice and spoken voice tests on both examinations with a reported score of 15/15 for all tests.  

The appellant's claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in February 2009.  The appellant indicated that he was exposed to acoustic trauma in service and that he has a hearing loss from such exposure.  He also reported that he had had a ringing in his ears for over 50 years.  More specifically, the appellant maintained that he had three two-week periods of training in the summers of 1958, 1959, and 1960 where he was part of a howitzer battalion.  He related that he was exposed to noise from the firing of 105-millimeter (mm) cannons; he stated that, during his period of service, he was not afforded any type of hearing protection.  

Submitted in support of the appellant's claim was a copy of a private audiology examination from August 2008, which revealed findings of sensorineural hearing loss.  The examiner noted that hearing was within normal limits through 2000 Hertz level sloping to a severe hearing loss bilaterally.  

The appellant was afforded a VA Audiological evaluation in July 2012.  He reported that he began experiencing tinnitus while shooting howitzers in the military.  The appellant indicated that while in the National Guard, he shot 105 howitzers, causing immediate onset of tinnitus.  He reported working at General Motors as a toolmaker for 19 years as a quality engineer; no hearing protection was used.  He described the ringing in his ears as constant. The appellant indicated that he has learned to live with the ringing, but sometimes it's worse than others.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
80
LEFT
10
10
15
60
70

The examiner reported a diagnosis of bilateral sensorineural hearing loss.  He stated that the appellant's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that at the enlistment examination in October 1957, the appellant denied any ear, nose or throat trouble; and, the medical examination documented normal ears and drums.  He also noted that audiogram was not completed; however, whispered voice test was completed.  The examiner noted that similar findings were reported on examination in October 1961.  Therefore, he concluded that there was no evidence to support the presence of any hearing loss.  

The examiner also reported that the appellant had a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner stated that the appellant's tinnitus was less likely than not caused by or a result of military noise exposure.  

III.  Analysis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve veteran status for purposes of that claim.").  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Hearing Loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the lack of any evidence that the appellant exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89(1992).  Instead, as noted by the Court:  "[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159(1993) (quoting from a brief of the VA Secretary).  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the appellant has a current hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  In addition, there is documentary evidence showing that the appellant served around artillery batteries during a period of ACDUTRA.  Thus the evidence shows that the appellant has a current bilateral hearing loss disability and that there was likely an in-service event that could have affected hearing acuity.  However, there is no persuasive medical evidence of a nexus between the current hearing loss disability and any in-service exposure to noise.  As noted above, the appellant's STRs revealed no complaints of or treatment for hearing loss during his military service.  Moreover, post-service records failed to document any complaints of or treatment for hearing loss for more than 40 years after his discharge from the service.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that the lack of reported hearing loss for so many years is more probative as to whether the appellant's hearing loss is related to his service than his reports many years later that he experienced hearing loss at the time of his service.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

Moreover, there is no competent medical evidence to establish that any current hearing loss is related to the appellant's service.  On the contrary, after reviewing the evidence of record and conducting a VA Audiological evaluation in July 2012, a VA examiner stated that the appellant's hearing loss is not at least as likely as not caused by or a result of an event in military service.  

While the appellant contends that he has a hearing loss disability attributable to noise exposure in service related to his duties there, he is a layperson and his opinion is not competent to provide the nexus between his current disability and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, although lay statements may be satisfactory for establishing the in-service incurrence of an event that ultimately resulted in hearing loss, they are not sufficient to link a present hearing condition to in-service events.  

The relationship between noise exposure several decades ago and any current hearing loss suffered by the appellant is a question too complex to be subject to the opinion of a layperson.  The United States Court of Appeals for Veterans Claims (Court) has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Hence, the preponderance of the evidence is against the claim, and appellant's claim for service connection for hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  

B.  Tinnitus

As noted above, active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Here, the evidence fails to show that the appellant has tinnitus from a disease or injury incurred in the line of duty.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  The appellant indicates that he noticed ringing in his ears while shooting howitzers during military service.  First, it should be noted that the STRs are completely silent for any complaints of tinnitus.  The first objective documentation of tinnitus is dated in August 2008, over 47 years after the appellant's service separation.  The Board takes into account this lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the appellant has a current diagnosis of tinnitus, there is no competent evidence indicating that there is a relationship between the current tinnitus and ACDUTRA service.  Rather, following a VA examination in July 2012, the VA audiologist opined that that the current tinnitus was less likely than not caused by or a result of military noise exposure.  

To the extent that the appellant maintains that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus in service or at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board acknowledges the appellant's report that he has had ringing in his ears since service.  Nevertheless, without competent evidence of a medical nexus, the Board finds that the appellant's contentions regarding the onset and continuity of symptomatology lack credibility and cannot be used to support a finding of service connection.  

The Board acknowledges the appellant's belief that his tinnitus was incurred as a result of his ACDUTRA.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2012).  Thus, the appellant's own assertions as to etiology of a disability have no probative value.  

In summary, while the evidence of record shows that the appellant has tinnitus, there is no reliable evidence of tinnitus in service, and no competent evidence attributing current tinnitus to service.  The appellant's assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.


ORDER

Service connection for a hearing loss is denied.  

Service connection for tinnitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


